PER CURIAM.
The Defendant Charles Jackson, pleaded guilty to simple robbery, La.R.S. 14:65. He appeals this conviction.
A plea of guilty waives all defects prior to that plea except those jurisdictional defects which appear on the face of the pleadings and proceedings. State v. Coats (decided this date), 260 La. 64, 255 So.2d 75. No bills of exception were reserved or perfected. On this appeal we are limited to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. Art. 920(2). We find no error.
The conviction and sentence are affirmed.